DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending in the application. Claims 13-17 have been withdrawn from consideration. The amendment filed 10/24/22 has been entered and carefully considered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lansalot-Matras (US 2017/0298511) in view of Lansalot-Matras et al (US 2016/0307904).
Lansalot-Matras (‘511) discloses a method for forming a Niobium-containing film comprising: exposing a substrate to a vapor of a Niobium-containing film forming composition; exposing the substrate to a co-reactant; and repeating the steps [0247] until a desired thickness of the film is deposited using a vapor deposition process [0169]-[0196] wherein the niobium-containing film forming composition comprises a precursor having a formula nearly identical to the claimed formula wherein R, R1, R2, and R3 may be H, Me, Et, SiR’3, etc. [0209].
Lansalot-Matras (‘511) discloses that the precursor has 3 pyrazolyl ligands bonded to the Niobium rather than 2 pyrazolyl ligands and 1 cyclopentadienyl (Cp) ligand as claimed.
Lansalot-Matras (‘904) discloses niobium-containing film composition for vapor deposition wherein the precursor includes a Cp ligand bonded to the niobium wherein R1 to R5 may be H or an alkyl group [0021]. The niobium precursor is used to deposit niobium-containing films by the same vapor deposition methods as Lansalot-Matras (‘511) [0062]-[0088].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the precursor of Lansalot-Madras (‘511) to include a Cp ligand as suggested by Lansalot-Madras (‘904) since both demonstrate suitable ligands for niobium film forming precursors that are liquid, have low melting point, are highly thermally stable, and are suitable for the same vapor deposition of niobium containing thin films.
Regarding Claims 2-12, Lansalot-Matras (‘511) discloses an inert gas purge, such as argon, to separate the exposures [0245]; plasma treating the co-reactant [0171]; a co-reactant, such as O2 [0177]; a co-reactant, such as H2 [0174]; a co-reactant, such as NH3 [0174]; [0177]; the precursor may include the R groups of claims 7 and 8 [0015]-[0016] (Lansalot-Matras (‘904) [0022]); a niobium oxide or niobium nitride film may be formed [0191]; [0193]; the deposition process may be ALD or CVD [0187]; [0230]; the deposition process may be PEALD or spatial ALD [0188]-[0189]; and the deposition temperature is within the claimed range [0237].
Thus, claims 1-12 would have been obvious within the meaning of 35 USC 103 over the combined teachings of 35 USC 103 over the combined teachings of Lansalot-Matras (‘511) and Lansalot-Matras (‘904). 
Claim(s) 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lansalot-Matras (US 2017/0298511) in view of Lansalot-Matras et al (US 2016/0307904) as applied above and further in view of Chen (US 2019/0379056).
Lansalot-Matras (‘511) discloses an additional precursor may be introduced into the reactor to provide additional elements into the niobium containing film to form an ALD supercycle [0244], but does not disclose forming a LiNbO3 film by exposing the substrate to a lithium containing precursor wherein the lithium containing precursor is selected from the group containing LiOtBu, etc.
Chen discloses forming lithium niobium oxides [0080] for battery components wherein the lithium niobium oxides can be deposited by ALD [0074] cycles using LiOtBu as a precursor [0076].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to incorporate the lithium precursor as suggested by Chen into the ALD niobium oxide cycle of Lansalot-Matras (‘511)/Lansalot-Matras (‘904) in order to form a supercycle to form a lithium niobium oxide for battery components. 
Regarding Claim 19, Lansalot-Matras (‘511) discloses an inter gas purge t separate the exposures [0245]. 
Regarding Claims 20-21, Chen discloses that the substrate is a powder [0075] and the powder may comprise lithium nickel manganese cobalt oxide or other battery cathode materials [0068]. 
Thus, claims 18-21 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Lansalot-Matras (‘511), Lansalot-Matras (‘904), and Chen. 
Response to Arguments
Applicant's arguments filed 10/24/22 have been fully considered but they are not persuasive. Applicant argues that the teachings of ‘904 renders ‘511 inoperable because ‘904 does not provide any working examples that support that niobium-containing films can be formed via ALD using the niobium compounds comprises the Cp ligand. This is not found persuasive because the use of patents as references are part of the literature of the art and are relevant for all they contain (see MPEP 2123). ‘904 discloses a similar Niobium compound having a Cp ligand, wherein an Niobium-containing film may be deposited by ALD, wherein ‘904 discloses that ALD is a preferred deposition method [0123]. ‘904 further sets forth the steps of the ALD process using the niobium compound containing the Cp ligand [0138]; [0142]; [0146]. Although a specific example is not provided in ‘904, the teachings as a whole reasonably suggest that a Cp ligand would be a suitable ligand for similar compounds, such as used in ‘511, in order to form niobium-containing films having desired properties via ALD. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647. The examiner can normally be reached Monday-Friday: 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715